Citation Nr: 0831556	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-04 488	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which determined that new and 
material evidence had not been submitted to reopen the claim.  
The claim was subsequently readjudicated in an April 2008 
supplemental statement of the case (SSOC), which determined 
that new and material evidence had been submitted sufficient 
to reopen the claim, but ultimately denied the claim.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  Thus, 
the issue on appeal has been recharacterized as shown above.  

The record reflects that the veteran submitted additional 
evidence that was received by the Board in May and June 2008 
that has not been reviewed by the RO.  However, after 
reviewing this evidence, the Board notes that May and June 
2008 statements are merely duplicative of evidence previously 
submitted by the veteran.  As such, a waiver is not 
necessary.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In January 2002, the RO denied the claim for service 
connection for PTSD.  The veteran was notified of that 
decision, but did not initiate an appeal.

3.  Some of the evidence received since 2002 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for PTSD. 

4.  The veteran has not been shown to have engaged in combat 
with the enemy and his alleged PTSD stressors have not been 
corroborated by credible evidence of record.


CONCLUSIONS OF LAW

1.  The January 2002 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2007).

2.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

3.  Service connection is not warranted for PTSD.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

Although the Board finds that the RO did not give sufficient 
notice to the veteran as to what evidence was needed in order 
to reopen his previously denied claim of entitlement to 
service connection for PTSD, the Board finds that this defect 
is moot as the Board concludes below that the veteran has 
presented sufficient evidence to reopen his claim for PTSD.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Additionally, the Board finds that the VCAA duty to notify 
regarding the underlying claim for entitlement to service 
connection for PTSD was satisfied by a letter sent to the 
veteran in July 2004.  The letter addressed all of the notice 
elements and was sent prior to the initial unfavorable 
decision by the AOJ.  In this case, the fact that the notice 
did not address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a SOC and SSOCs, which informed them 
of the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim for PTSD during the 
pendency of this appeal.  The case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  The 
Board concludes an examination is not needed for the claim 
because there is no evidence corroborating the veteran's 
alleged PTSD stressors besides the veteran's own statements.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding 
no prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
As will be discussed below, the veteran has not been shown to 
have engaged in combat with the enemy and there is no 
credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
Because the veteran's alleged stressors have not been 
corroborated by the credible evidence of record, the 
veteran's claim for PTSD cannot be granted.  Accordingly, it 
was not necessary to obtain a medical examination or medical 
opinion in order to decide the claim for PTSD in this case.  
38 C.F.R. § 3.159I(4)(i); 3.304(f).  


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A January 2002 RO decision denied service connection because 
there was no credible evidence supporting the veteran's 
alleged PTSD stressors.  In particular, there was no evidence 
in the file to support the veteran's contention that he 
experienced stressors in Vietnam or while serving as a Navy 
SEAL.  It was noted that there were multiple DD Forms 214 of 
record and the most credible did not indicate that the 
veteran served in Vietnam or received any medals that would 
support a finding that he experienced a stressor in service.  
Because the veteran did not appeal that decision, it is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The veteran, 
however, now seeks to reopen his claim.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final January 2002 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final January 2002 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the January 2002 decision includes, but is not 
limited to, statements from the veteran that describe his 
alleged PTSD stressors; VA treatment records; a January 2005 
private record from L.J.M.; and responses from the National 
Personnel Records Center (NPRC), Department of the Navy, 
National Archives and Records Administration (National 
Archives), and Department of the Navy Judge Advocate General 
(JAG) regarding attempted verification of the veteran's 
alleged stressors.  

As noted above, the veteran's claim was previously denied 
because there was no evidence in the file to support the 
veteran's contention that he experienced stressors in Vietnam 
while serving as a Navy SEAL.  The veteran has now provided 
several statements describing additional PTSD stressors 
including rescuing a sailor that had fallen overboard and 
being assaulted by a Navy SEAL.  This evidence is new in that 
it was not previously of record.  Moreover, this evidence 
relates to an unestablished fact necessary to substantiate 
his claim.  Further, as the credibility is presumed, the 
veteran's statements regarding his alleged PTSD stressors 
raise a reasonable possibility of substantiating the claim.  
Justus, 3 Vet. App. at 513.  For these reasons, the Board 
finds that the additional evidence received since January 
2002 warrants a reopening of the veteran's claim of service 
connection for PTSD, as it is new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
PTSD, is reopened.

Service connection for PTSD

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for PTSD may be granted on the merits, de 
novo.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the veteran did not engage 
in combat with the enemy during active service nor did he 
serve in Vietnam.  The veteran's duties as verified by his 
credible service personnel records have not been recognized 
as combat-related.  In this regard, the Board notes that 
there are three DD Forms 214 of record with varying 
information about the veteran's dates of service, medals and 
badges, and foreign and/or sea service.  After reviewing the 
three DD Forms 214 (there are four DD Forms 214 but one is a 
copy), the Board finds that the one on carbon paper is the 
most credible document as it is consistent with the 
information contained in the veteran's service personnel 
records.  

In this regard, the DD Forms 214 received in February 2004 
and September 2007 alleged that the veteran received the 
Republic of Vietnam Service Medal and the Purple Heart 
Defense Service Medal.  Additionally, these DD Forms 214 list 
the veteran's dates of service as February 1967 to November 
1968 and indicate approximately six months of foreign and/or 
sea service.  However, the veteran's service personnel 
records corroborate the carbon DD Form 214.  In particular, 
the veteran's service personnel records contain a Record of 
discharge, release from active duty, or death which reflected 
that the veteran enlisted in January 1968 and was discharged 
in November 1968, the same dates that are shown on the carbon 
copy DD Form 214.  Moreover, the veteran's service personnel 
records, including his Navy occupation/training and awards 
history, do not indicate that the veteran received a Purple 
Heart or the Republic of Vietnam Service Medal.  
Additionally, his service treatment records did not reflect 
any treatment for an injury to his left eye region.  Further, 
in December 2004, the NPRC stated that there was no evidence 
to verify that the veteran served in Vietnam.  Additionally, 
the enlisted performance record reflected that the veteran 
had service aboard the USS Goodrich from May 1968 to October 
1968, which does not correspond to six months of sea service.  
Therefore, the Board concludes that the veteran's most 
credible DD Form 214 is the carbon copy.  

As such, the credible evidence of record has not shown that 
the veteran served in Vietnam or to have received a Purple 
Heart or any awards or decorations indicative of combat 
service, such a Bronze Star with V Device.  The Board does 
acknowledge that the veteran has been awarded the National 
Defense Service Medal; however, this award is not indicative 
of combat.  Also, his military occupational specialty is 
listed as BT-4500 which corresponds to boiler technician, 
which is not indicative of combat.  As such, the Board finds 
that the veteran is not shown to have engaged in combat with 
the enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The veteran listed in 
alleged PTSD stressors in various statements that were 
summarized in a March 2008 formal finding of lack of 
sufficient information to request research of unit records.  
In particular, the veteran originally listed his PTSD 
stressors as working on demolition and with causalities as an 
underwater diver as a Navy SEAL, tripping a mine while diving 
which caused the death of his friend, and seeing many good 
friends killed.  Subsequent to the reopening of his claim in 
April 2004, the veteran listed his stressors as witnessing 
the beating of C.T. by S., being assaulted by S. which 
resulted in a busted left eye, and rescuing C.T. after he 
fell overboard.  The veteran contended that he developed PTSD 
symptoms as a result of these incidents.  

The Board notes that other than the veteran's statements 
regarding the occurrence of the aforementioned stressors, the 
credible evidence in the claims folder does not contain any 
additional evidence of the events' actual happening.  
Beginning with the veteran's original alleged stressors of 
working on demolition, working with casualties, and tripping 
a mine as a Navy SEAL diver, there is no evidence of record 
to reflect that the veteran was a Navy SEAL.  As noted above, 
his MOS was a boiler operator.  As such, the alleged 
stressors of working on demotion with casualties and tripping 
a mine are not credible as they are not consistent with the 
veteran's service duties.  Further, the veteran did not 
provide information sufficient evidence to search for the 
alleged stressor of witnessing many good fiends killed, 
including names, dates, and locations.  To the extent the 
veteran alleged that these incidents occurred while in 
Vietnam, the veteran has not been shown to have Vietnam 
service.

Turning to the stressors that the veteran submitted along 
with his claim to reopen, the Board finds that these alleged 
stressors were not corroborated.  In his April 2004 
statement, the veteran contended that in July 1968 aboard the 
USS Goodrich, he witnessed S. beating C.T. and when he 
intervened, S. threw him into the bulkhead and he was knocked 
unconscious.  After coming to, the veteran and C.T. hit S. in 
the head and S. chased the veteran and C.T. until the Master 
at Arms and four officers detained S.  The veteran stated 
that he received medical care for an injury to the bone above 
his left eye.  In his October 2004 notice of disagreement 
(NOD), the veteran claimed that while on board the USS 
Goodrich in June 1968, he witnessed C.T. fall overboard.  The 
veteran went in after him and they stayed in the water for 
hours until the ship came to get them.  Attempts were made to 
verify these alleged stressors but the responses indicated 
that all efforts were unsuccessful.  In September 2006, the 
National Archives determined that a search failed to turn up 
any mention of crewman going overboard during the time frame 
of April to July 1968 on the USS Goodrich and there was no 
mention of crewmen being assaulted.  Further, in May 2007, 
the JAG responded that there were no records of any 
investigation report pertaining to an assault aboard the USS 
Goodrich as outlined by the veteran.  The Board also finds it 
significant that his service treatment records were entirely 
absent for any treatment for any injury to the left eye 
region despite the veteran's contentions that he sought 
medical care.  

Importantly, a March 2008 formal finding concluded that there 
was insufficient information to request further research of 
unit records from JSRRC.  This record outlined all attempts 
that have been made to attempt to verify the veteran's 
alleged stressors and also the notification provided the 
veteran regarding these attempts including requests for 
further information from him.  It was also noted that the 
veteran's personnel file reflected that he was discharged by 
reason of unfitness for frequent involvement of a discredible 
nature with civil or military authorities as attested to by 
three Captain's Masts and eight violations of the USMJ during 
the period of May to August 1968.  The Board finds that the 
attempts made to verify the veteran's alleged PTSD stressors 
were sufficient considering the evidence of record.  

The Board acknowledges that the veteran has VA diagnoses of 
PTSD beginning in 2001.  However, the Board notes that it is 
unclear whether the veteran has a PTSD diagnosis that has 
been related to his alleged stressors.  In fact, the medical 
evidence reflected that the veteran only reported his alleged 
stressors related to his alleged Navy SEAL duties to medical 
providers, which were found not to be credible, and 
witnessing the deaths of many good friends, which cannot be 
verified as noted above.  

In sum, VA is unable to verify the veteran's claimed in-
service stressors, and his lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen v. 
Brown, 10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. 
App. at 395).  In any event, the veteran's diagnosis of PTSD 
has not been related specifically to any credible in-service 
event.  Thus, because the veteran's diagnosis of PTSD was not 
based upon a corroborated in-service stressor, the claim for 
service connection for PTSD must be denied.  Further, 
although the veteran might sincerely believe that he suffers 
from PTSD and it is related to his service, he is not 
competent to render an opinion on matters of medical etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


